Citation Nr: 1617572	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service-connected bilateral hearing loss prior to May 20, 2013, and 70 percent thereafter. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2011, the Veteran and his spouse appeared and testified at a hearing at the RO before a Decision Review Officer.  The transcript of that hearing is associated with the claims file.  Thereafter, in a June 2013 rating decision, the RO granted a 70 percent disability rating effective May 20, 2013, based upon the results of a VA examination on that date demonstrating a worsening in the Veteran's bilateral hearing loss.  

The Veteran's appeal was previously before the Board in February 2015.  At that time, the appeal also included claims for service connection for residuals of larynx cancer (claimed as use of an assistive device, chemotherapy and tracheotomy) and entitlement to a total disability rating due to individual unemployability (TDIU).  The Board denied the claim for service connection for residuals of larynx cancer, granted entitlement to a TDIU and remanded the claim for an increased disability rating for service-connected bilateral hearing loss.  In addition, the Board included claims for service connection for posttraumatic stress disorder (PTSD), increased disability rating for depression/anxiety and entitlement to special monthly pension based on the need for aid and attendance and remanded those claims for the sole purpose of instructing the RO to issue a Statement of the Case as to those issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  However, at this time, further development is necessary in order to afford the Veteran full and fair adjudication of his claim.

The Veteran has continuously argued that his claim has not been adequately adjudicated because all evidence has not been properly considered.  Specifically he contends that private and VA audiological evaluations that he submitted have not been considered.  These reports consist of two private audiological evaluation reports from September 2009 and January 2010 and a Loma Linda VA Medical Center Audiology audiogram chart from December 2009.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Initially the Board finds that the September 2009 and January 2010 private audiology evaluations do not meet the above criteria and, therefore, they are not adequate for rating the Veteran's bilateral hearing loss for VA compensation purposes.  Although the pure tone audiometry tests were completed by a state-licensed audiologist, the reports clearly indicate that the NU6 word list was used to test the Veteran's speech discrimination rather the Maryland CNC as required by VA regulation.  

The Board acknowledges that, under certain circumstances, only pure tone threshold averages can be used to evaluate hearing loss.  The first is when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second circumstance is when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, the third circumstance is when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  When either criteria are met under 38 C.F.R. § 4.86, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  

In the present case, clearly the first circumstance is not present since the testing audiologists gave speech audiometry scores.  Furthermore, the third situation is not present in this case as the pure tone threshold at 500 Hertz for both tests was above 30 decibels.  As for the second circumstance, without the Maryland CNC speech discrimination scores, the Board is unable to determine whether the Roman numeral designation from Table VI is higher than that from Table VIa.  So, again, the audiology evaluations are inadequate for rating purposes as the test results do not comply with the regulation.  There is no means to cure this defect in the test results.

Consequently, the RO did not error in not utilizing the September 2009 and January 2010 private audiology evaluation reports in rating the Veteran's bilateral hearing loss.  The December 2009 VA Audiology evaluation, however, is not so clear because the actual medical records relating to this testing are not of record.

The claims file contains some VA treatment records from December 2009, including the pure tone threshold chart from a December 9, 2009, audiological evaluation, and a December 29, 2009, SURG/ENT/CLINIC visit note indicating "recent audio showed mixed loss L ear."  These records, however, were submitted by the Veteran.  Records obtained by the RO appear to skip over this period of treatment (records in Virtual VA are from January 2006 to June 2009, May 2011 to September 2013 and October 2013 to November 2013).  

Consequently, the actually VA Audiology treatment note from December 9, 2009, showing the results of the audiology consultation on that date are not of record.  Nor is the official audiogram report.  Significantly, in order to determine whether the results of this audiological evaluation is adequate for rating purposes, the speech discrimination scores must be provided along with identification of the word list used in conducting the test.  Such should be obtained on remand.

Finally, the Board notes that the Veteran underwent VA examination in May 2015.  The February 2016 Supplemental Statement of the Case, however, did not consider that VA examination in readjudicating the Veteran's claim.  Consequently, that additional evidence should be considered prior to the Veteran's appeal being returned to the Board this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all outstanding VA audiologic treatment records, including any records dated between July 2009 and April 2011 and from November 2013.  In particular, please associate with the record treatment notes related to the December 9, 2009, Audiology consultation and the audiogram performed that date at the Loma Linda VA Medical Center.  

2.  Thereafter, the Veteran's claim should be readjudicated with consideration of the May 2015 VA examination and the evidence associated with the claims file since the last Supplemental Statement of the Case.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




